                                 UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF TENNESSEE
                                      NASHVILLE DIVISION

    RUSSELL GREER,                                       )
                                                         )
            Plaintiff,                                   )
                                                         )
    v.                                                   )    No. 3:20-cv-00436
                                                         )    Judge Trauger
    TAYLOR A. SWIFT,                                     )
                                                         )
            Defendant.                                   )

                                                    ORDER

          Russell Greer, a pro se Utah resident, filed a civil complaint (Doc. No. 1) and paid the

filing fee (Doc. No. 1-12). 1 The plaintiff also filed a motion to correct clerical mistake (Doc. No.

6 at 1–7), with an amended complaint (Doc. No. 6 at 12–38), and a motion for leave to file a second

amended complaint (Doc. No. 7), with another amended complaint (Doc. No. 7-1 at 2–30).

          This action is REFERRED to the Magistrate Judge to enter a scheduling order for the

management of the case, dispose or recommend disposition of any pretrial motions under 28

U.S.C. §§ 636(b)(1)(A) and (B), and conduct further proceedings, if necessary, under Rule 72 of

the Federal Rules of Civil Procedure and the Local Rules of Court.

          The plaintiff is responsible for effecting service of process on the defendant. Failure to do

so could result in dismissal of this action. Fed. R. Civ. P. 4(m). The plaintiff is also warned that

failure to keep the court informed of his current address may result in dismissal of this action for

failure to prosecute. Fed. R. Civ. P. 41(b); Local Rule 41.01(b).

          It is so ORDERED.


                                                             ____________________________________
                                                             ALETA A. TRAUGER
                                                             United States District Judge
1
    This case is related to the plaintiff’s previous case. See Greer v. Swift, No. 3:18-cv-00394.

         Case 3:20-cv-00436 Document 8 Filed 06/22/20 Page 1 of 1 PageID #: 252
